Opinion by
Mr. Justice Day.
Plaintiff in error, a claimant for workmen’s compensation benefits before the Industrial Commission, filed his claim fourteen months after the date of the accident. This was beyond the allowable statutory period as set forth in C.R.S. 1963, 81-13-5. For him to be able to proceed to an adjudication of his claim it was necessary for the Industrial Commission to find: (a) that there was a reasonable excuse for the late filing; and (b) that no prejudice inured to the respondent employer. The Commission, after hearing, found that there was no excuse and that the employer would be prejudiced by allowing the late filing.
Under this court’s precedent in Industrial Commission v. Johnston, 151 Colo. 465, 378 P.2d 830 — to name only one of several cases — the finding by the Commission, such as made in this case, absent an abuse of discretion on the part of the Commission, ends the matter.
The judgment is affirmed.
Mr. Chief Justice Moore and Mr. Justice Pringle concur.